DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 02/25/2021.
Claims 72 and 73 have been added.
Claims 61 and 71 have been canceled.
Claims 52-60, 62-70, 72, and 73 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 02/25/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 52-60, 62-70, 72, and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan et al. (USPGP 2003/0093790 A1) hereinafter LOGAN, in view of Ramer et al. (USPGP 2011/0258049 A1), hereinafter RAMER, and further in view of Milazzo (USPGP 2011/0078572 A1), hereinafter MILAZZO.

Claim 52:
LOGAN as shown below discloses the following limitations:
receiving a plurality of time-stamped indicators from a media device, wherein each of the plurality of time-stamped indicators is associated with a corresponding user action performed by a user with the media device with respect to a first media asset that is being generated for display; (see at least paragraphs 0080, 0083, 0164, 0179, 0185)
identifying, based on the plurality of time-stamped indicators and the corresponding user action… (see at least paragraphs 0080, 0083, 0164, 0179, 0185)
in response to determining that the user prefers the first media asset: 
determining based on the identified periods of user activity and inactivity whether the user prefers the first media asset (see at least paragraphs 0080, 0083, 0164, 0179, 0185)
retrieving a characteristic of the first media asset; (see at least paragraphs 0048, 0049, 0051)
determining that the characteristic of the first media asset matches a first characteristic associated with a user group  among the group of users that is associated with a plurality of predetermined media preferences; (see at least paragraphs 0163, 0258)
in response to determining that the characteristic of the first media asset matches the first characteristic associated with a user group among the group of users, adding the user into the user group; (see at least paragraphs 0106, 0163, 0467, 0394)
LOGAN does not specifically disclose:
retrieving a second characteristic associated with the user group;
retrieving a second media asset having the second characteristic;
generating for display, to the user, a media asset recommendation of the second media asset.
RAMER, in at least paragraphs 0171, 0188, 1511-1513 does.   In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LOGAN with the technique of RAMER because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet.  However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks.  Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of LOGAN/RAMER does not specifically disclose:
receiving data that identifies: (a) quantity of user interactions with a first media asset for a group of users, and (b) elapsed time between the user interactions with the first media asset for the group of users:
determining an inactivity threshold for the first media asset a) the quantity of the user interactions with the first media asset for the group of users, and (b) the elapsed time between the user interactions with the first media asset for the group of users:
MILAZZO, however, in at least paragraph 0008 discloses activity and inactivity thresholds, time and duration of activity and inactivity, as well as clickstream data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LOGAN/RAMER with the technique of MILAZZO because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet.  However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks.  Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claim 53:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses:
determining a behavior pattern of the user based on the plurality of time-stamped indicators received from the media device; and
determining that the behavior pattern indicates a user preference for the characteristic of the first media asset.
See at least paragraphs 0088, 0132, 0205, and 0281.

Claim 54:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses:
calculating a number of time-stamped indicators received over a period of time; 
calculating a speed of the user action corresponding to each of the time-stamped indicators received over the period of time;
determining a type of the user action corresponding to each of the time-stamped indicators received over the period of time; and
determining the behavior pattern based at least in part on the number of time-stamped indicators, the speed of the user action corresponding to each of the time-stamped indicators, and the type of the user action corresponding to each of the time-stamped indicators.
See at least paragraphs 0088, 0132, 0205, and 0281.







Claim 55:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses:
determining, based on metadata associated with the first media asset, a plurality of segments of the first media asset;
determining, based on the time-stamped indicators, that the user action corresponds to a first segment of the plurality of segments; and
determining, based on the behavior pattern, that the user has a preference for a characteristic of the first segment of the plurality of segments.
See at least paragraphs 0088, 0132, 0205, and 0281.

Claim 56:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses the user action performed with the media device with respect to the first media asset comprises a command to modify playback of the first media asset.  See at least paragraphs 0004 and 0011.

Claim 57:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses:
determining that the characteristic of the first media asset matches the first characteristic associated with the user group further comprises:
retrieving the first characteristic associated with the user group; and 
comparing the characteristic of the first media asset with the first characteristic associated with the user group.
See at least paragraphs 0106, 0163, 0467, and 0394.


Claim 58:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses retrieving the first characteristic associated with the user group further comprises retrieving a characteristic shared by each of a plurality of users in the user group.  See at least paragraph 0119.

Claim 59:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses:
receiving a second plurality of time-stamped indicators from media devices associated with each of a plurality of users in the user group, wherein each of the second plurality of time-stamped indicators is associated with a corresponding user action performed by the user with the media devices with respect to a third media asset;
determining, based on the user action, that the plurality of users in the user group prefer the third media asset; and
assigning a characteristic associated with each of the plurality of users in the user group to the third media asset.
See at least paragraphs 0080, 0083, 0164, 0179, and 0185.

Claim 60:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN
determining, based on metadata associated with the third media asset, a plurality of segments of the third media asset;
determining, based on the plurality of time-stamped indicators, that the user action corresponds to a first segment of the plurality of segments of the third media asset; and
determining that the user action indicates that the plurality of users in the user group prefer a characteristic of the first segment of the plurality of segments of the third media asset.
See at least paragraphs 0080, 0083, 0164, 0179, 0185, 0088, 0132, 0205, and 0281.

Claim 61:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  LOGAN further discloses storing the assigned characteristic in metadata associated with the third media asset. See at least paragraph 0043.

Claim 72:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections above.  MILAZZO further discloses adjusting the inactivity threshold for the first media asset based on a time of day.  See at least paragraphs 0067.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LOGAN/RAMER with the technique of MILAZZO because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet.  However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks.  Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 62-70 and 73:
The combination of LOGAN/RAMER/MILAZZO discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 62-70 and 73 are not patentably distinct from claims 52-60, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 52-60, 62-70, 72, and 73 accordingly using the same references and citations as above.  














Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haoqiang Zheng.  RSIO: Automatic User Interaction Detection and Scheduling. (2010). Retrieved online 04/22/2021. https://www.cs.columbia.edu/~nieh/pubs/sigmetrics2010_rsio.pdf
“We present RSIO, a processor scheduling framework for improving the response time of latency-sensitive applications by monitoring accesses to I/O channels and inferring when user interactions occur. RSIO automatically identifies processes involved in a user interaction and boosts their priorities at the time the interaction occurs to improve system response time. RSIO also detects processes indirectly involved in processing an interaction, automatically accounting for dependencies and boosting their priorities accordingly. RSIO works with existing schedulers and requires no application modifications to identify periods of latency sensitive application activity. We have implemented RSIO in Linux and measured its effectiveness on micro benchmarks and real applications. Our results show that RSIO is easy to use and can provide substantial improvements in system performance for latency-sensitive applications.”













Applicant’s amendment filed on 02/25/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)